       Case 3:19-cv-00062-JAJ-HCA Document 15 Filed 12/23/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                DAVENPORT DIVISION

AMANDA HOLT,                                           CASE NO.: 3:19-cv-00062-JAJ-HCA

       Plaintiff,
                                                       STIPULATION FOR DISMISSAL
vs.                                                         WITH PREJUDICE

MILAN LASER CORPORATE LLC,

       Defendants.


       COME NOW Plaintiff Amanda Holt (“Plaintiff”) and Defendants Milan Laser Davenport,

LLC, incorrectly named in the above-captioned action as Milan Laser Corporate LLC, and hereby

stipulate and agree that Plaintiff’s Complaint shall be dismissed with prejudice, each party to bear

their own costs and attorneys’ fees.

Dated: ____________________, 2019                 Amanda Holt, Plaintiff

                                                  By: /s/ Stephen T. Fieweger
                                                     Stephen T. Fieweger
                                                     Stephen T. Fieweger Law
                                                     5157 Utica Ridge Road
                                                     Davenport, IA 52807
                                                     Telephone: (563) 424-1982
                                                     Facsimile: (563) 424-1983
                                                     sfieweger@fiewegerlaw.com

Dated: ______________________, 2019               Milan Laser Corporate, LLC, Defendant

                                                  By: /s/ Marcia A. Washkuhn
                                                     Marcia A. Washkuhn #20009
                                                     Kutak Rock LLP
                                                     The Omaha Building
                                                     1650 Farnam Street
                                                     Omaha, NE 68102-2186
                                                     Tel. (402) 346-6000
                                                     Fax (402) 346-1148
                                                     Marcia.Washkuhn@kutakrock.com
       Case 3:19-cv-00062-JAJ-HCA Document 15 Filed 12/23/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

        I hereby certify that on the ____ day of ________________, 2019, I electronically filed the
foregoing STIPULATION FOR DISMISSAL WITH PREJUDICE with the Clerk of the Court
using the CM/ECF system which sent notification of such filing to the following counsel of record:

        Marcia A. Washkuhn
        Kutak Rock LLP
        The Omaha Building
        1650 Farnam Street
        Omaha, NE 68102-2186
        Tel. (402) 346-6000
        Fax (402) 346-1148
        Marcia.Washkuhn@kutakrock.com


                                             /s/ Stephen T. Fieweger
